ppDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-10 and 28-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, this claim contains the following underlined features which, when
combined with other features of the claim, prior art of record failed to anticipate or render
obvious at the time of instant invention was filed:
An apparatus, comprising: 
processing circuitry, the processing circuitry configured to cause a base station (BS) to:
generate physical broadcast channel (PBCH) payload information, the PBCH payload information including time information and master information block (MIB);
generate a scrambling sequence based on a portion of the time information;
scramble the PBCH payload  by performing modulus 2 addition with the scrambling sequence to generate scrambled PBCH payload, wherein scrambling bits of the scrambling sequence are set to 0 for the PBCH payload containing the portion of the time information so that bit values of the portion of the time information are unchanged after scrambling; and 
encode the scrambled PBCH payload including the portion of the  time information and cyclic redundancy check (CRC) information to generate encoded PBCH information for transmission to a user equipment (UE).
 discloses techniques for physical broadcast channel (PBCH) and master information block (MIB) design.   The method generally comprises receiving, a first number of symbols within a first subframe on a physical channel, performing a first blind decode on the first number of symbols to obtain a first set of bits, performing one or more cyclic shifts on the first set of bits, calculating a redundancy check value for the first set of bits, and decoding an information block based on the whether the redundancy check value passes. Aspects of the present disclosure provide techniques for transmission configurations. An method is provided for operations which may be performed by a base station (BS). The method generally comprises selecting a transmission configuration, from a set of predetermined transmission configurations, based on a deployment configuration, generating a signal having an indication of the deployment configuration, and transmitting the signal. In particular, Alvarino fails to disclose or render obvious “scramble the PBCH payload  by performing modulus 2 addition with the scrambling sequence to generate scrambled PBCH payload, wherein scrambling bits of the scrambling sequence are set to 0 for the PBCH payload containing the portion of the time information so that bit values of the portion of the time information are unchanged after scrambling”.
Note that the second closest prior art Hui et al. (US 20210176739, henceforth “Hui”) discloses a  method in a wireless transmitter comprises: obtaining a first set of bits (comprising a non-time-varying component) for wireless transmission; concatenating a second set of bits (comprising a time-varying component) to the first set of bits; encoding the concatenated first and second set of bits using a channel code; and transmitting the encoded bits to a wireless receiver. In some embodiments, transmitting the encoded bits to the wireless receiver comprises transmitting a first beam. The method may further comprise: concatenating a third set of bits 
Regarding claims 28 and 36, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-10, 29-35, and 37-43, these claims depend from claims 1, 28 and 36, thus are allowed for the same reason stated above for claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number
is (313)446-6560. The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be
obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR

the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.
/M.M.M./Examiner, Art Unit 2411

/GARY MUI/Primary Examiner, Art Unit 2464